DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 08/11/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, 18 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (CN 106506456 A, published on 03/15/2017, herein “Lei”, English translation is provided in the first 4 pages of the document).

For claim 1, Lei discloses a method performed by a network element (NE) in a network implementing an Interior Gateway Protocol (IGP) (page 2, a router sending OSPF packets, OSPF is inherently an IGP protocol), comprising:
generating a message comprising a header and data (p. 2, compressing standard OSPF packets to generate compressed OSPF packets), wherein the header comprises a length of the data prior to compressing the data (p. 3, “save the original length of the packet by using the ID field of the IP header”), a length of the data after compressing the data (p. 3, “adjust the length field of the IP header of the OSPF protocol packet”), and a compression identifier (p. 3, use the TOS field of the IP header to identify whether the message is compressed);
compressing the data based on a compression scheme identified by the compression identifier to obtain compressed data (p. 2, compressing standard OSPF packets to generate compressed OSPF packets using compression ID field and data block exchange rule); and
forwarding a compressed message comprising the header and the compressed data to another NE in the network (p. 2, steps 4-5, sending the compressed OSFP packet to a receiver).

For claim 8, Lei discloses a method performed by a network element (NE) in a network implementing an Interior Gateway Protocol (IGP) (page 2, a router sending/receiving OSPF packets, OSPF is inherently an IGP protocol), comprising:
receiving a message comprising a header and compressed data (p. 2, receiving a generated compressed OSPF packets), wherein the header comprises a length of data prior to compression (p. 3, “save the original length of the packet by using the ID field of the IP header”), a length of the compressed data (p. 3, “adjust the length field of the IP header of the OSPF protocol packet”), and a compression identifier (p. 3, use the TOS field of the IP header to identify whether the message is compressed);
decompressing the compressed data based on a compression scheme identified by the compression identifier to obtain the data prior to compression (p. 3, step 6, decompression); and
storing at least one of the data or the compressed data in a local memory of the NE (p. 2, storing received OSPF packets in receiver’s routing table).

	Claims 11, 18 are rejected for the same rationale in claims 1, 8. The network elements are the routers with hardware that send and receive OSPF messages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-5, 9-10, 12-15, 19-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lei in view of Hannu et al. (RObust GEneric message size Reduction (ROGER), cited in IDS, herein “Hannu”).

For claim 2, Lei does not disclose the compression scheme identified by the compression identifier is a stateful compression scheme, wherein the header further comprises a dictionary identifier identifying a dictionary used in compressing the data, and wherein the method further comprises: receiving the dictionary to use in compressing the data from a stateful compression controller before receiving the message; and storing the dictionary in a memory of the NE.
Hannu discloses:  the compression scheme identified by the compression identifier is a stateful compression scheme, wherein the header further comprises a dictionary identifier identifying a dictionary used in compressing the data, and wherein the method further comprises: receiving the dictionary to use in compressing the data from a stateful compression controller before receiving the message; and storing the dictionary in a memory of the NE (section 4.1, 5.7, compressor and decompressor use the same version of DD or dynamic dictionary which is stored in memory of the compressor and the decompressor, flows of same compression and decompression points share a same dictionary, network messages are used in building the dictionary, hence “stateful” compression).
It would have been obvious to one skilled in the art before the effective filing date of the invention to apply dynamic dictionary of Hannu to Lei’s teachings in order to produce a more robust and efficient compression scheme (Hannu, abstract).

For claim 3, Lei does not disclose the NE is also a stateful compression controller of the network, wherein, before receiving the message, the method further comprises:
monitoring uncompressed messages being flooded through the network to determine a dictionary used for compressing the data forwarded through the network, wherein the dictionary defines an uncompressed bit string and a corresponding compressed codeword; assigning a dictionary identifier to the dictionary; transmitting the dictionary identifier and the dictionary to the other NE in the network; and storing the dictionary identifier and the dictionary in a memory of the NE, wherein the compression scheme identified by the compression identifier is a stateful compression scheme, and wherein the header further comprises the dictionary identifier.
Hannu discloses the NE is also a stateful compression controller of the network, wherein, before receiving the message, the method further comprises:
monitoring uncompressed messages being flooded through the network to determine a dictionary used for compressing the data forwarded through the network, wherein the dictionary defines an uncompressed bit string and a corresponding compressed codeword; assigning a dictionary identifier to the dictionary; transmitting the dictionary identifier and the dictionary to the other NE in the network; and storing the dictionary identifier and the dictionary in a memory of the NE, wherein the compression scheme identified by the compression identifier is a stateful compression scheme, and wherein the header further comprises the dictionary identifier (section 4.1, 5.7, compressor and decompressor use the same version of DD or dynamic dictionary which is stored in memory of the compressor and the decompressor, flows of same compression and decompression points share a same dictionary, network messages are used in building the dictionary, hence “stateful” compression).
It would have been obvious to one skilled in the art before the effective filing date of the invention to apply dynamic dictionary of Hannu to Lei’s teachings in order to produce a more robust and efficient compression scheme (Hannu, abstract).

For claim 4, for the same rationale in claim 3, Lei-Hannu discloses: continuing to monitor the uncompressed messages and compressed messages being flooded through the network to determine an update to the dictionary based on a count of the uncompressed bit string occurring in the uncompressed messages and the compressed messages, wherein the update to the dictionary defines a second uncompressed bit string and a second corresponding codeword; and transmitting the dictionary identifier and the update to the dictionary to the other NE (Hannu, section 4.1, appending new strings/substrings from packet flows (or uncompressed messages) to update the dictionary).

For claim 5, Lei does not disclose: maintaining, at a memory of the NE, a dictionary and a corresponding dictionary identifier, wherein the dictionary stores a plurality of mappings between uncompressed bit strings and corresponding codewords; and maintaining, at a memory of the NE, instructions corresponding to a plurality of different compression schemes and the compression identifier corresponding to each of the plurality of different compression schemes, wherein compressing the data based on the compression scheme identified by the compression identifier comprises executing the instructions corresponding to the compression scheme identified by the compression identifier to compress the data.
Hannu discloses maintaining, at a memory of the NE, a dictionary and a corresponding dictionary identifier, wherein the dictionary stores a plurality of mappings between uncompressed bit strings and corresponding codewords (section 5.7, dictionary memory space storing dictionaries); and
maintaining, at a memory of the NE, instructions corresponding to a plurality of different compression schemes and the compression identifier corresponding to each of the plurality of different compression schemes, wherein compressing the data based on the compression scheme identified by the compression identifier comprises executing the instructions corresponding to the compression scheme identified by the compression identifier to compress the data (section 5, instructions on how to compress/ decompress messages using dictionaries).
It would have been obvious to one skilled in the art before the effective filing date of the invention to apply dynamic dictionary of Hannu to Lei’s teachings in order to produce a more robust and efficient compression scheme (Hannu, abstract).

For claim 9, Lei does not disclose the header further comprises a dictionary identifier identifying a dictionary used in compressing and decompressing the data, and wherein the method further comprises: maintaining, at the local memory of the NE, the dictionary and a corresponding dictionary identifier in NE local memory of the NE, wherein the dictionary stores a plurality of mappings between uncompressed bit strings and corresponding codewords; and decompressing the data based on the dictionary identifier and the compression identifier.
Hannu discloses the header further comprises a dictionary identifier identifying a dictionary used in compressing and decompressing the data, and wherein the method further comprises: maintaining, at the local memory of the NE, the dictionary and a corresponding dictionary identifier in NE local memory of the NE, wherein the dictionary stores a plurality of mappings between uncompressed bit strings and corresponding codewords; and decompressing the data based on the dictionary identifier and the compression identifier. (section 4.1, 5.7, compressor and decompressor use the same version of DD or dynamic dictionary which is stored in memory of the compressor and the decompressor, flows of same compression and decompression points share a same dictionary, network messages are used in building the dictionary, hence “stateful” compression).
It would have been obvious to one skilled in the art before the effective filing date of the invention to apply dynamic dictionary of Hannu to Lei’s teachings in order to produce a more robust and efficient compression scheme (Hannu, abstract).

For claim 10, for the same rationale in claim 9, Lei-Hannu discloses the header further comprises a dictionary identifier identifying a dictionary used in compressing and decompressing the data, and wherein the method further comprises: maintaining, at the local memory of the NE, instructions corresponding to a plurality of different compression schemes and the compression identifier corresponding to each of the plurality of different compression schemes; and executing the instructions corresponding to the compression scheme identified by the compression identifier to decompress the data (Hannu, section 5, instructions on how to compress/ decompress messages using dictionaries, section 4.1, packet stream with a same context will use the same dictionary).

Claims 12-15, 19-20 are rejected for the same rationale in claims 2-5, 9-10.

Allowable Subject Matter and Reasons for Allowance
Claims 6-7, 16-17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each of the allowable claims, including “the header comprises a first type field, a decompressed length field, a compression identifier field, a second type field, and a compressed length field, wherein the first type field carries a value indicating that the compressed message carries the compressed data, wherein the decompressed length field carries the length of the data prior to compressing the data, wherein the compressed length field carries the length of the compressed data, wherein the compression identifier field carries the compression identifier, and wherein the second type field carries a value identifying a type of the data being compressed.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452